MR. JUSTICE CASTLES
(dissenting) :
I dissent. I would require the condemnor to prove necessity for the taking of private land when publicly owned land is available. The condemnor should be required, under these conditions, to go further in pursuing alternate routing on public lands. I do not disagree with the general statements of law applicable here, but merely say the state did not carry its burden of proof to prove necessity.
MR. JUSTICE JOHN C. HARRISON:
I join with Mr. Justice Wesley Castles in what he has said in his dissent.